Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Srinivasa R. Venkatesh, M.D.,!
Petitioner,
v.
Centers for Medicare and Medicaid Services.
Docket No. C-13-275
Decision No. CR2845

Date: June 27, 2013

DECISION

Srinivasa R. Venkatesh, M.D. (Petitioner), a member of Cyfair Pulmonary Associates,
appeals an unfavorable reconsidered determination related to the effective date of his
Medicare billing privileges. TrailBlazer Health Enterprises, LLC (TrailBlazer), an
administrative contractor acting on behalf of the Centers for Medicare and Medicaid
Services (CMS), determined that Petitioner’s effective date of enrollment in the Medicare
program is September 4, 2012, with a retrospective billing period commencing August 6,
2012. For the reasons stated below, I affirm TrailBlazer’s determination.

' This case was originally captioned with Cyfair Pulmonary Associates as the Petitioner.
However, based on the record in this matter, and the fact that the Request for Hearing and
Petitioner’s brief were filed by Srinivasa R. Venkatesh, M.D., I have concluded that Dr.
Venkatesh is actually the “affected party” in relation to the initial determination. See

42 C.F.R. §§ 498.2 (definition of “affected party”), 498.40(a) (“affected party” may
request a hearing before an administrative law judge), 498.42 (“The parties to the hearing
are the affected party and CMS... .”).
I. Background and Procedural History

Dr. Venkatesh, a physician, enrolled as a supplier in the Medicare program in 1982. See
Petitioner’s Request for Hearing (RFH). In March of 2012, CMS requested that several
members of Cyfair Pulmonary Associates revalidate certain information with Medicare
pursuant to 42 C.F.R. § 424.515. See CMS Exhibit (Ex.) 2, at 1; CMS Brief (Br.) at 1.
Cyfair Pulmonary Associates began the revalidation process for three physicians,
including Dr. Venkatesh, but requested an extension for revalidation for each of three
physicians. CMS Ex. 4. Two of the physicians’ revalidation information was accepted,
iowever, CMS did not receive revalidation information for Dr. Venkatesh. See CMS Ex.
4. Petitioner’s extension for revalidation of enrollment for Dr. Venkatesh expired on
May 22, 2012, and his enrollment in the Medicare program was deactivated on that date
for failing to submit the required revalidation documentation. CMS Ex. 2, at 1; CMS Br.
at 1-2; RFH.

Several months later, Petitioner discovered that his Medicare claims were not being paid.
CMS Ex. 4. On September 4, 2012, TrailBlazer received revalidation documentation in
the form of an enrollment application and a reassignment application (CMS Forms 855]
and 855R) to reassign benefits from Dr. Venkatesh to Cyfair Pulmonary Associates via
the internet-based Provider Enrollment Chain and Ownership System (PECOS). CMS
Ex. 2, at 1; CMS Ex. 6; CMS Br. at 8. TrailBlazer notified Petitioner on September 10,
2012 that Dr. Venkatesh’s Medicare enrollment application was approved effective
September 4, 2012, based on the date of receipt of the application. CMS Ex. 5, at 1.

Petitioner filed a timely request for reconsideration of TrailBlazer’s September 10, 2012
initial determination seeking Medicare billing privileges retroactive to May 22, 2012 (i.e.,
the date Dr. Venkatesh’s Medicare billing privileges were deactivated). CMS Ex. 4. Ina
November 6, 2012 reconsidered determination, TrailBlazer explained that Dr.
Venkatesh’s application was received on September 4, 2012, and the effective date “will
be changed to August 6, 2012 and a revised PTAN confirmation letter will be mailed to
the supplier,” which Trailblazer did in a letter dated November 6, 2013.2 CMS Exs. 1; 2,
at 2.

On January 4, 2013, Petitioner timely filed his RFH. In response to my January 9, 2013
Acknowledgment and Pre-hearing Order (Order), CMS filed a brief (CMS Br.) and six

> In both of its determinations in this case, TrailBlazer erroneously characterized the
beginning of the retrospective billing period to be the “effective date.” See Jorge M.
Ballesteros, DAB CR2067, at 2 (2010) (“CMS apparently sets enrollment effective dates
30 days prior to the date of application”). Therefore, I interpret the determinations to
mean that the “effective date” is the beginning of the retrospective billing period and not
the enrollment effective date. Rizwan Sadig, M.D., DAB CR2401, at 5-6 (2011).
exhibits (CMS Exs. 1-6). Petitioner filed a letter in response to the CMS brief (P. Br.).
In the absence of an objection, I admit CMS Exs. | through 6 into the record. Because
neither party provided a list of proposed witnesses or written direct testimony, I will not
hold an in-person hearing in this matter. The record is closed and I decide this matter
based on the written record. Order § 11.

IL. Discussion
A. Issue

Whether CMS had a legitimate basis for finding that September 4, 2012, is the effective
date of Petitioner’s Medicare enrollment and that Petitioner could retrospectively bill for
services rendered to Medicare beneficiaries on or after August 6, 2012.

B. Findings of Fact, Conclusions of Law, and Analysis®

The Social Security Act (Act) authorizes the Secretary of Health and Human Services
(Secretary) to promulgate regulations governing the enrollment process for providers and
suppliers.’ 42 U.S.C. §§ 1302, 1395cc(j). Under the Secretary’s regulations, a provider
or supplier who seeks billing privileges under Medicare must “submit enrollment
information on the applicable enrollment application. Once the provider or supplier
successfully completes the enrollment process . .. CMS enrolls the provider or supplier
into the Medicare program.” 42 C.F.R. § 424.510(a).

I. TrailBlazer received Dr. Venkatesh’s completed Medicare enrollment
application on September 4, 2012.

CMS asserts that on September 4, 2012, TrailBlazer received Petitioner’s signed and
dated enrollment application via PECOS. CMS Exs. 2, at 1; 6, at 5; CMS Br. at 2.
Petitioner does not dispute this date of receipt. Therefore, I find that TrailBlazer received
Petitioner’s signed and dated application on September 4, 2012.°

> My findings of fact and conclusions of law are set forth in italics and bold font.

* Petitioner is considered a “supplier” for purposes of the Act and the regulations. See
42 U.S.C. § 1395x(d), (u); see also 42 C.F.R. § 498.2. A “supplier” furnishes services
under Medicare and the term applies to physicians or other practitioners that are not
included within the definition of the phrase “‘provider of services.” 42 U.S.C. § 1395x(d).

> In his request for reconsideration, Petitioner initially argued that his revalidation
documentation was submitted in March of 2012. CMS Ex. 4. Petitioner does not reassert
this in his RFH or brief and the record does not reflect any evidence that Petitioner filed
an enrollment application in March of 2012.
2. TrailBlazer properly concluded that Dr. Venkatesh’s enrollment as a
supplier in the Medicare program was effective on September 4, 2012,
with a retrospective billing period commencing on August 6, 2012.

By letter dated September 10, 2012, TrailBlazer notified Petitioner that Dr. Venkatesh’s
Medicare supplier enrollment application, which had been received on September 4,
2012, was approved. CMS Ex. 5, at 1. TrailBlazer set September 4, 2012, as Dr.
Venkatesh’s effective billing date. CMS Ex. 5, at 1. On reconsideration, TrailBlazer
amended Dr. Venkatesh’s “effective date” to August 6, 2012, noting that this date was 30
days prior to the receipt of the application. CMS Ex. 2.

The relevant regulation concerning the effective date of Medicare enrollment states:

The effective date for billing privileges for physicians,
nonphysician practitioners, and physician and nonphysician
practitioner organizations is the later of the date of filing of a
Medicare enrollment application that was subsequently
approved by a Medicare contractor or the date an enrolled
physician or nonphysician practitioner first began furnishing
services at a new practice location.

42 C.F.R. § 424.520(d) (emphasis added). The “date of filing” is the date that the
Medicare contractor “receives” a signed provider enrollment application that the
Medicare contractor is able to process to approval. 73 Fed. Reg. 69,726, 69,769 (Nov.
19, 2008); see also Caroline Lott Douglas, PA, DAB CR2406, at 5-7 (2011); Rizwan
Sadiq, M.D., DAB CR2401, at 5. Because TrailBlazer received a complete, approvable
application on September 4, 2012, TrailBlazer properly considered this date as the
effective date for billing privileges.

Further, under the regulations set forth below, CMS may permit limited retrospective
billing if a practitioner meets all program requirements.

Physicians, nonphysician practitioners and physician and
nonphysician practitioner organizations may retrospectively
bill for services when a physician or nonphysician
practitioner or a physician or a nonphysician practitioner
organization have met all program requirements, including
State licensure requirements, and services were provided at
the enrolled practice location for up to—
(1) 30 days prior to their effective date if circumstances
precluded enrollment in advance of providing services to
Medicare beneficiaries, or

(2) 90 days [in certain emergencies not applicable to this
case].

42 CFR. § 424.521 (a).

In the present matter, the earliest effective date for retrospective billing privileges that
could be granted was 30 days prior to September 4, 2012. Thirty days prior to September
4, 2012, is August 5, 2012.° Thus, TrailBlazer made a legally proper discretionary
decision to permit retrospective billing to August 6, 2012.

3. Lam not authorized to grant Petitioner’s requests for equitable relief.

In the current appeal, Petitioner raises a number of reasons why I should grant him a
greater period of retrospective billing than that afforded in the reconsidered
determination. Petitioner claimed that an office manager “‘was in communication with
both Medicare and PECOS . . . May through August 2012” and “[u]nbeknownst to
[Petitioner, his] Medicare number remained inactive.” RFH. Further, Petitioner asserted
that: his office manager did not “follow up on renewing [Petitioner’s] provider number”;
Petitioner has “been providing care for the elderly in Houston area for the last 30 years
without any problem as a participating provider”; and Petitioner provided services for
several months in good faith and for the benefit of Medicare beneficiaries while
Petitioner’s Medicare enrollment was deactivated. P. Br. Finally, Petitioner requests that
I reinstate him “as a participating physician of Medicare from May 22, 2012, ona
selective individual basis” and Petitioner “promise[s] that this issue will never happen
again, as [Petitioner] will be diligent in making sure that . . . provider numbers will stay
up to date.” P. Br. Petitioner’s arguments are not legal in nature and amount to an appeal
to equity.

I do not have the authority to grant equitable relief. See US Ultrasound, DAB No. 2302,
at 8 (2010). I cannot grant an exemption to Petitioner under the regulations set forth at 42
C.F.R. §§ 424.520(d) and 424.521(a), which are binding on me. See 1866/CPayday.com,
L.L.C., DAB No. 22839, at 14 (2009) (“[a]n ALJ is bound by applicable laws and
regulations and may not invalidate either a law or regulation on any ground... ”).

° August 5, 2012 was a Sunday. TrailBlazer apparently determined to grant Medicare
billing privileges commencing on August 6, 2012, 29 days prior to the receipt of Dr.
Venkatesh’s application.
III. Conclusion

For the reasons explained above, I affirm CMS’s determination that Petitioner’s effective
date of enrollment is September 4, 2012, with a retrospective billing period commencing
August 6, 2012.

/s/
Scott Anderson
Administrative Law Judge
